OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be modified by remitting to Supreme Court for further proceedings in accordance with this memorandum and, as so modified, affirmed.
Defendant was convicted of multiple drug and weapon possession charges after a search of his home revealed marijuana and two firearms. Before trial, defendant moved to suppress the evidence and to controvert the search warrant, which was based *992on the affidavit of a police officer, her testimony, and the oral deposition of a confidential informant who was brought before the issuing magistrate. Defendant also requested a hearing pursuant to People v Darden (34 NY2d 177 [1974]). Supreme Court denied defendant’s motion based on the warrant papers alone and without reviewing the transcript of the confidential informant’s testimony. The Appellate Division affirmed on appeal from the judgment of conviction and sentence, holding that Supreme Court providently exercised its discretion in denying defendant’s application for a Darden hearing (89 AD3d 859, 860 [2d Dept 2011]).
While the courts below properly determined that defendant was not entitled to a Darden hearing (see People v Serrano, 93 NY2d 73, 77 [1999]), we agree with defendant that Supreme Court erred by failing to examine the transcript of the confidential informant’s testimony before the magistrate to determine whether the search warrant was issued upon probable cause and that the formal requirements of CPL 690.40 (1) had been substantially complied with (see id. at 77-78; People v Taylor, 73 NY2d 683, 688-690 [1989]).
The search warrant and supporting affidavit do not by themselves establish probable cause in this case (see People v Serrano, 93 NY2d at 77-78). A warrant application containing information provided by a confidential informant must demonstrate “the veracity or reliability of the source of the information” (id. at 78, quoting People v Griminger, 71 NY2d 635, 639 [1988]; see Spinelli v United States, 393 US 410 [1969]; Aguilar v Texas, 378 US 108 [1964]). There are no “factual averments” in the police officer’s affidavit that could have afforded the magistrate a basis for determining the reliability of the confidential informant (People v Serrano, 93 NY2d at 78). The affidavit does not state that the informant had a proven “track record” of supplying reliable information in the past (People v Johnson, 66 NY2d 398, 403 [1985] [internal quotation marks omitted]), and it is not evident that the informant was under oath when information was given to the officer (see People v Wheatman, 29 NY2d 337, 345 [1971], cert denied sub nom. Marcus v New York, 409 US 1027 [1972], reh denied 409 US 1119 [1973]).
Nor may the reliability of the confidential informant be inferred solely from the statement, set forth in the affidavit, that the informant bought cocaine from defendant. While admissions against penal interest may be sufficient to support a finding of probable cause (see People v McCann, 85 NY2d 951, 953 *993[1995]), “Much admissions are not guarantees of truthfulness and they should be accepted only after careful consideration of all the relevant circumstances of the case indicates that there exists a basis for finding reliability” (People v Johnson, 66 NY2d at 403-404).
Here, unlike People v McCann, where the informant was a co-defendant, the confidential informant did not provide a “detailed signed statement” that was made “against [the informant’s] penal interests, and with the express understanding that making a false written statement was a crime” (85 NY2d at 953). Instead, the officer’s affidavit merely avers that the confidential informant told her that cocaine was purchased from defendant at his home on three occasions. While these statements were contrary to the informant’s penal interests, the details provided by the informant, other than the location of defendant’s home, were not corroborated by the police (see People v Comforto, 62 NY2d 725, 727 [1984] [police corroboration of informant’s statement contrary to his penal interests “provided a sufficient basis for the magistrate to conclude that the tip was credible”]).
Because neither the search warrant nor the supporting affidavit establishes that the informant was reliable, they did not by themselves establish probable cause (see People v Serrano, 93 NY2d at 78). Thus, Supreme Court “needed the transcript of the examination of the informant in order properly to determine that there was probable cause to issue the search warrant” (id.).
Moreover, by upholding the validity of the warrant without examining the transcript of the confidential informant’s testimony, Supreme Court failed to determine that the magistrate substantially complied with the requirements of CPL 690.40 (1) (see id.). This statute provides that in determining a search warrant application, “the court may examine, under oath, any person whom it believes may possess pertinent information. Any such examination must be either recorded or summarized on the record by the court.” We have made clear that “[t]he suppression court must find that there was substantial compliance with CPL 690.40 (1) in order to provide an ‘assurance of the regularity of the application process and preservation for appellate review of the grounds upon which a search warrant is issued’ ” (People v Serrano, 93 NY2d at 78 [alterations omitted], quoting People v Taylor, 73 NY2d at 689).
*994Accordingly, we remit this matter to Supreme Court to review the transcript of the confidential informant’s testimony* and determine whether the warrant was supported by probable cause and that CPL 690.40 (1) was substantially complied with. On remittal, if Supreme Court concludes that the warrant was not supported by probable cause or that CPL 690.40 (1) was not substantially complied with, then the judgment of conviction and sentence should be vacated and the motion to suppress granted. If, on the other hand, the court concludes that probable cause and compliance with CPL 690.40 (1) were established, then the judgment should be amended to reflect that result.

 Because Supreme Court denied defendant’s motion to suppress the evidence and controvert the warrant without reviewing the transcript of the confidential informant’s testimony, remittal to that court is appropriate in this case. However, we are troubled by the People’s failure to see that the court reporter at the magistrate’s hearing timely produced the transcript as directed by the Appellate Division. We trust that the People will implement procedures to prevent this from reoccurring.